Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the electro-optic Q-switching assembly and the gain medium (6) are located between the total reflection mirror (1) and the output mirror (7); the drive circuit (4) is connected to the electro-optic Q-switching assembly; and the controller (14) is connected to the electro-optic Q-switching assembly and the pump source (13), the controller (14) controls the pump source (13) to work, and the controller (14) controls a voltage of the electro-optic Q-switching assembly by controlling the drive circuit (4); and the controller (14) controls the pump source (13) to generate pump light to irradiate the gain medium (6); the controller (14) controls the drive circuit (4); when a voltage difference exists on the electro-optic Q-switching assembly, an optical resonant cavity is formed between the total reflection mirror (1) and the output mirror (7); when the pump light passes through the optical resonant cavity and a gain of the pump light reaches a threshold, a laser beam is output by the output mirror (7); the laser beam is sequentially converged by the first focusing mirror (8), partially doubled in frequency by the frequency doubling crystal 
The features of the instant claim recitation are more clearly seen from instant Fig. 2, annotated:

    PNG
    media_image1.png
    686
    1359
    media_image1.png
    Greyscale

Close prior art are:
Dong (Dong, Jian, et al. "High power diode-side-pumped Q-switched Nd: YAG solid-state laser with a thermoelectric cooler." Applied Sciences 5.4 (2015): 1837-1845. https://doi.org/10.3390/app5041837 ; Published 12/16/2015) which teaches a Q-switched laser in Fig. 1:

    PNG
    media_image2.png
    459
    1195
    media_image2.png
    Greyscale

Piper (US 20080259969 A1; 10/23/2008) teaches multiple wavelength laser with Q-switch ([0019]) and frequency doubling crystal ([0229]; Fig. 7) and cavity with mirrors ([0242]; Fig. 9:

    PNG
    media_image3.png
    408
    527
    media_image3.png
    Greyscale
).
Hemmati (US 5408480 A; 4/18/1995) teaches Q-switch laser in which the optical elements are placed between mirrors in Fig. 1-2:

    PNG
    media_image4.png
    775
    543
    media_image4.png
    Greyscale

The prior art of record does not teach the arrangement of the optical elements as recited in independent claim 1.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN T KUO/Primary Examiner, Art Unit 3792